Citation Nr: 1422308	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  05-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder.

2. Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2006, and a transcript of the hearing is of record.

The Board denied both claims in an August 2012 decision.  The August 2012 Board decision that denied the claims was vacated, in part, and remanded by the Court of Appeals for Veterans Claims (Court) in June 2013 based on a Joint Motion for Remand (JMR).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2013 Joint Motion for Remand (JMR), the Court found that the April 2011 VA examination, relied on by the Board in denying the Veteran's claims for right and left shoulder disorders, was inadequate. Specifically, the Court noted that the April 2011 VA examiner based his opinion on previous assessments by other examiners because the Veteran's service treatment records were not available for review. The previous records relied on noted that the Veteran did not have any in-service complaints regarding her left shoulder. The Veteran supplied a copy of her treatment records. Those treatment records indicated that the Veteran had complained of left shoulder pain as well as right shoulder pain. A new VA examination and etiological opinion is required to consider the now available service treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a physician with appropriate expertise. The purpose of the examination is to determine the etiology of any right and/or left shoulder disorder, in particular, whether any right or left shoulder disorder was due in whole or in part to the Veteran's active service. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the service records which indicated that the Veteran complained of right shoulder pain in January 1992 and left arm and shoulder pain in September 1996. 

c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

e. The examiner must provide an opinion as to whether the Veteran has a right and/or left shoulder disorder that is due in whole or in part to her active service.  

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of any right or left shoulder disorder without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



